                   UNITED STATES DISTRICT COURT
                   WESTERN DISTRICT OF LOUISIANA


ROBERT FORRAS, ET AL.                                         CIVIL ACTION


VERSUS                                                        NO: 17-282


OLD REPUBLIC INSURANCE                                        SECTION “H”
COMPANY, ET AL.



                           ORDER AND REASONS
         Before the Court is Plaintiffs’ Partial Motion for Summary Judgment
(Doc. 55). Defendants do not oppose the Motion.
         In their Motion, Plaintiffs seek summary judgment on the following
issues: (1) that Gregory A. Joiner’s negligence was the sole legal cause of the
vehicle crash at the heart of this suit; (2) that Joiner was acting in the course
and scope of employment of Defendant Ports Petroleum Company when the
crash occurred; (3) that Defendant Ports Petroleum is thus vicariously liable
for Joiner’s negligence; and (4) that Defendants Old Republic Insurance
Company and Lexington Insurance Company were insurers of Defendant Ports
Petroleum at the time of the crash, and that they are liable up to their relative
policy limits for damages caused by Joiner’s negligence. 1

1   See Doc. 55.


                                       1
       On November 27, 2018, the parties stipulated that Joiner was the sole
legal cause of the vehicle crash at issue; that he was acting in the course and
scope of employment of Defendant Ports Petroleum, and that Ports Petroleum
is vicariously liable for Joiner’s negligence; that Ports Petroleum had a $1
million liability insurance policy with Old Republic at the time of the crash;
and that Ports Petroleum had a $10 million umbrella insurance policy with
Lexington at the time of the crash. 2 The Defendants, therefore, stipulated to
each of Plaintiffs’ requests. 3 Accordingly;
       IT IS ORDERED that Plaintiffs’ Motion is GRANTED.


              New Orleans, Louisiana this 28th day of November, 2018.



                                            ____________________________________
                                            JANE TRICHE MILAZZO
                                            UNITED STATES DISTRICT JUDGE




2 See Doc. 86. Defendants in the Stipulation reserve all rights to contest medical causation
and damages. See id.
3 To the extent Defendants did not stipulate that Old Republic and Lexington are liable for

damages to Plaintiffs up to the limits of their insurance policies with Ports Petroleum, at
least as provided for in those policies, this Court finds that Plaintiffs are entitled to summary
judgment on this issue. Defendants Old Republic and Lexington stipulated that they insured
Ports Petroleum at the time of the crash. Doc. 86. Plaintiffs attached to their Motion
documents showing proof of the policies. See Docs. 55-9, 55-10. Thus, to the extent those
policies cover damages suffered by Plaintiffs, Defendants Old Republic and Lexington are
liable for those damages.
